Case 2:19-cv-07586-CJC-FFM Document 24 Filed 12/30/19 Page 1 of 2 Page ID #:163
   1
   2
   3
   4
   5
   6
   7
   8                           UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
   9
   10 MARATHON PROFESSIONAL                          Case No.:
                                                     2:19−cv−07586−CJC−FFM
   11                    Plaintiff(s),
                v.
   12
        SONIDO LIVE, et al.
   13                                                SCHEDULING ORDER
   14
   15                  Defendant(s).

   16
   17
   18
   19          The Court, having reviewed the pleadings and the parties' submissions
   20    pursuant to Federal Rule of Civil Procedure 26(f), now ORDERS as follows:
   21          [1] All discovery, including discovery motions, shall be completed by
   22    November 5, 2020. Discovery motions must be filed and heard prior to this date.
   23          [2] The parties shall have until January 4, 2021 to file and have heard all
   24    other motions, including motions to join or amend the pleadings.
   25      [3] A pretrial conference will be held on Monday, March 1, 2021 at 03:00
         PM. Full compliance with Local Rule 16 is required.
   26
   27          [4] The case is set for a jury trial, Tuesday, March 9, 2021 at 08:30 AM.
   28    ///

                                                  −1−
Case 2:19-cv-07586-CJC-FFM Document 24 Filed 12/30/19 Page 2 of 2 Page ID #:164
   1
             [5] The parties are referred to ADR Procedure No. 2 − Court Mediation Panel.
   2     The parties shall have until November 19, 2020 to conduct settlement proceedings.
   3     The parties shall file with the Court a Joint Status Report no later than five (5) days
   4     after the ADR proceeding is completed advising the Court of their settlement

   5     efforts and status.

   6
   7         IT IS FURTHER ORDERED that the Clerk of the Court shall serve copies of

   8     this Order on counsel for the parties in this matter.

   9
   10       IT IS SO ORDERED.

   11
        DATED: December 30, 2019
   12
                                             Cormac J. Carney
   13                                        United States District Judge
   14
   15
         cc: ADR OFFICE
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 −2−
